April 23, 2010


Mr. L. T. "Butch" Bradt
Teltschik Associates, P.C.
5151 San Felipe, Suite 1950
Houston, TX 77056

Mrs. Brenda Luebe
16418 Hill Country Drive
Conroe, TX 77302

Mr. John B. Worley
Office of the Attorney General
P.O. Box 12017 (M 038-1)
Austin, TX 78711
Ms. Elsie Martin-Simon
1915 Commonwealth, Ste. 203
Houston, TX 77006

Honorable Bonnie Crane Hellums
247th Judicial District Court
1115 Congress, 2nd Floor
Houston, TX 77002

RE:   Case Number:  10-0255
      Court of Appeals Number:  01-09-00908-CV
      Trial Court Number:  96-36539

Style:      IN RE  MARK D. LUEBE

Dear Counsel:

      Relator's petition for writ of habeas corpus filed on April 14,  2010,
have been duly considered in chambers, The Supreme Court  of  Texas  ordered
relator be released, conditioned upon $250.00 bond and issued  the  enclosed
order. The petition for writ of habeas corpus remains  pending  before  this
Court.
                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Kathy Sandoval, Deputy Clerk

|cc:|Mr. Loren Jackson      |
|   |Ms. M. Karinne         |
|   |McCullough             |
|   |Sheriff Adrian Garcia  |